Name: Commission Regulation (EC) NoÃ 882/2009 of 21Ã September 2009 amending Regulation (EC) NoÃ 412/2008 opening and providing for the administration of an import tariff quota for frozen beef intended for processing and derogating from that Regulation
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  trade;  EU finance;  foodstuff;  food technology
 Date Published: nan

 26.9.2009 EN Official Journal of the European Union L 254/7 COMMISSION REGULATION (EC) No 882/2009 of 21 September 2009 amending Regulation (EC) No 412/2008 opening and providing for the administration of an import tariff quota for frozen beef intended for processing and derogating from that Regulation THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144 (1), in conjunction with Article 4 thereof, Whereas: (1) Article 1 of Commission Regulation (EC) No 412/2008 of 8 May 2008 opening and providing for the administration of an import tariff quota for frozen beef intended for processing (2), opened a yearly import tariff quota of 54 703 tonnes bone-in equivalent of frozen beef falling within CN codes 0202 20 30, 0202 30 10, 0202 30 50, 0202 30 90 or 0206 29 91 intended for processing into A-products and B-products as defined in Article 2 and respecting a certain distribution established in Article 3 of that Regulation. (2) The Agreement in the form of an Exchange of Letters between the European Community and Brazil pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union (3) (hereinafter referred to as the Agreement), approved by Council Decision 2009/718/EC (4), provides for an addition of 9 000 tonnes of frozen beef falling within CN code 0202 30 90 to the quota opened by Article 1 of Regulation (EC) No 412/2008. The Agreement will enter into force on 1 October 2009. (3) Regulation (EC) No 412/2008 should be amended accordingly. (4) Article 6(2) of Commission Regulation (EC) No 412/2008 provides that applications for import rights of frozen beef for production of A-products or B-products shall be lodged no later than 13.00, Brussels time, on 8 June preceding the yearly import tariff quota period. For the import period 2009/2010 a second time limit for the application for import rights should be opened for the additional quantities added by the Agreement. Taking into consideration the current supply conditions in external markets, the result of the allocation of the available quantities in June 2009 and the need of the processing industry to program its work, it is opportune to fix this second time limit in the first trimester 2010. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 412/2008 is amended as follows: 1. In Article 1, the number of tonnes 54 703 is replaced by 63 703. 2. Article 3(1) is replaced by the following: 1. The overall quantity referred to in Article 1 shall be divided into two quantities: (a) 50 000 tonnes of frozen beef intended for the manufacture of A-products; (b) 13 703 tonnes of frozen beef intended for the manufacture of B-products. Article 2 1. By way of derogation from Article 6(2) of Regulation (EC) No 412/2008 and for the import period 2009/2010, new or additional applications for import rights for production of either A-products or B-Products may be lodged no later than 13.00, Brussels time, on 8 January 2010. 2. The available import quantities for the new or additional applications referred to in paragraph 1 shall be: (a) 7 000 tonnes of frozen beef intended for the manufacture of A-products; (b) 2 000 tonnes of frozen beef intended for the manufacture of B-products. 3. Paragraphs (1), (3) and (4) of Article 6 as well as Article 7 of Regulation (EC) No 412/2008 shall apply, mutatis mutandis, to the applications for import rights referred to in paragraph 1 of this Article. However, operators who provided evidence of compliance with the conditions laid down in Article 5(1) of Regulation No 412/2008 for the period of application of import rights ending on 8 June 2009 at the satisfaction of the competent national authority, are exempted from the obligation to provide such evidence in case of application for additional import rights in relation to the quantities referred to in paragraph 2. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 October 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 125, 9.5.2008, p. 7. (3) See page 104 of this Official Journal. (4) See page 104 of this Official Journal.